 Case 1:20-cr-00183-RJJ ECF No. 210, PageID.1117 Filed 06/14/21 Page 1 of 2




              In the United States District Court
                 Western District of Michigan
UNITED STATES OF AMERICA,                Crim. No. 20-183-2

      Plaintiﬀ,                          HON. ROBERT J. JONKER
v.

BARRY GORDON CROFT, JR.,

      Defendant.


UNITED STATES ATTORNEY
Nils R. Kessler (P69484)
Assistant U.S. Attorney
330 Ionia Avenue NW
Grand Rapids, Michigan 49501-0208
(616) 456-2404
nils.kessler@usdoj.gov                   MOTION FOR ACCESS TO
Counsel for the United States            DETENTION HEARING EXHIBITS
                                         BY THE NEW YORK TIMES CO.
BLANCHARD LAW
Joshua A. Blanchard (P72601)
309 South Lafayette Street, Suite 208
Greenville, Michigan 48838
(616) 328-6501
josh@blanchard.law
Counsel for Defendant Croft

BUTZEL LONG, P.C.
Robin Luce Herrmann (P46880)
Joseph E. Richotte (P70902)
Stoneridge West
41000 Woodward Avenue
Bloomﬁeld Hills, Michigan 48304
(248) 258-1616
richotte@butzel.com
Counsel for The New York Times Company
  Case 1:20-cr-00183-RJJ ECF No. 210, PageID.1118 Filed 06/14/21 Page 2 of 2




        The New York Times Company respectfully moves the Court for an order granting

access to the exhibits admitted into evidence at the detention hearing held on January 13,

2021.

                                          Respectfully submitted,

                                          BUTZEL LONG, P.C.

Dated: June 14, 2021                      JOSEPH E. RICHOTTE P70902
                                          ROBIN LUCE HERRMANN (P46880)
                                          JOSEPH E. RICHOTTE (P70902)
                                          Stoneridge West
                                          41000 Woodward Avenue
                                          Bloomﬁeld Hills, Michigan 48304
                                          (248) 258-1616
                                          richotte@butzel.com
                                          Counsel for The New York Times Company




                                          –2–
